DocuSign Envelope ID: AAB3AD3D-6A12-44A9-B0E5-5611B92F9116
                     Case 1:20-cv-04660-GHW Document 20-4 Filed 11/23/20 Page 1 of 2




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
            -------------------------------------------------------
                                                                      :
            KENNETH LEAR,                                             :   Case No. 1:20-cv-04660-GHW
                                                                      :
                                             Plaintiff,               :
                                                                      :   DECLARATION OF GREGORY
            v.                                                        :   BROWN IN SUPPORT OF
                                                                      :   DEFENDANTS’ MOTION TO DISMISS
            ROYAL CARIBBEAN CRUISES LTD.,                             :
            d/b/a ROYAL CARIBBEAN                                     :
            INTERNATIONAL, GREGORY BROWN,                             :
            individually, ROBERT KING, individually,                  :
            and GRISEL GARCIA RODRIGUEZ,                              :
            individually                                              :
                                                                      :
                                          Defendants.                 :
                                                                      :
            -------------------------------------------------------

                     I, GREGORY BROWN, declare as follows:

                 1. I am currently a Lead, Talent Casting for Royal Caribbean Cruises Ltd. (“RCCL”). I

            submit this declaration in support of Defendants’ Motion to Dismiss. This declaration is based

            upon my personal knowledge of the facts set forth herein, unless otherwise indicated.

                 2. At all relevant time periods I have resided in the State of Florida.

                 3. The Plaintiff submitted his Casting Profile for review by RCCL’s casting team via

            RCCL’s website seeking employment as a singer on one of RCCL’s cruise ships.

                 4. At the time Plaintiff was seeking employment with RCCL, I worked as a Casting

            Assistant. As part of my duties and responsibilities as a Casting Assistant, I corresponded with

            Plaintiff via telephone and electronic mail in furtherance of his application for employment with

            RCCL.

                 5. I have never met Plaintiff in person.

                 6. I have never traveled to New York to meet with Plaintiff.

                                                                      1
DocuSign Envelope ID: AAB3AD3D-6A12-44A9-B0E5-5611B92F9116
                     Case 1:20-cv-04660-GHW Document 20-4 Filed 11/23/20 Page 2 of 2




                 7. Plaintiff was provided with a contingent offer of employment pending a pre-employment

            physical.

                 8. If Plaintiff passed his pre-employment physical, he was scheduled to travel to Florida to

            commence his employment by engaging in rehearsal.

                 9. Following rehearsal Plaintiff was to fly to Alaska to board the Radiance of the Seas

            where he was to perform for a nine-month period.

                 10. I declare under penalty of perjury that the foregoing is true and correct.



            Executed:        October 23, 2020
                             Miami, Florida


                                                                           ________________________
                                                                           Gregory Brown


                                                                                                    44477989.1




                                                               2
